The denial of a new trial was not error.
      DECIDED OCTOBER 25, 1944. REHEARING DENIED NOVEMBER 29, 1944.
The defendant was convicted of robbery, and the jury fixed his punishment "at not less than 2 years and not more than 5 years," and recommended that his offense be treated as a misdemeanor. His motion for a new trial, embracing the general grounds and one special ground, was overruled and he excepted to that judgment.
The general grounds are expressly abandoned in the brief of counsel for the plaintiff in error. The special ground alleges that *Page 769 
the court erred in charging the law of "admissions," on the ground that the charge was not authorized by the evidence. The written statement of the defendant, signed and sworn to by him, contained certain admissions tending to authorize the jury to find that he was guilty of the offense charged. That statement was introduced in evidence and authorized the charge complained of. The denial of a new trial was not error.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.